Case: 09-40529         Document: 00513141767        Page: 1     Date Filed: 08/04/2015




              IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT

                                    ___________________                United States Court of Appeals
                                                                                Fifth Circuit

                                       No. 09-40529                           FILED
                                    Conference Calendar                  August 4, 2015
                                    ___________________                  Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                Plaintiff - Appellee

v.

BENNIE D. EMEARY, JR.,

                Defendant – Appellant

                                  _______________________

                     Appeal from the United States District Court
                          for the Eastern District of Texas
                                USDC No. 4:05-CR-15
                               _______________________

Before DENNIS and ELROD, Circuit Judges: *
PER CURIAM: **
       IT IS ORDERED that the appellant’s motion for summary remand,
which is unopposed by the appellee, is GRANTED.
       Therefore, the appellant’s conviction is AFFIRMED, his sentence is
VACATED, and this case is REMANDED to the district court for resentencing.

       *   This order is entered by a quorum pursuant to 28 U.S.C. § 46(d).
       **Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 09-40529   Document: 00513141767   Page: 2   Date Filed: 08/04/2015


                             No. 09-40529

     In light of the circumstances of this case, the district court should
proceed expeditiously.




                                    2